Citation Nr: 1447715	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-45 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from October 1982 until February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a low back disorder.  The Veteran appealed the denial of service connection in this decision, and the matter is now before the Board.
 
Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.


FINDING OF FACT

A current low back disorder did not have its onset during service or until many years following separation from service, and is not otherwise etiologically related to service or a service-connected disease or injury.


CONCLUSION OF LAW

A low back disorder was not incurred in service, may not be presumed to have been incurred therein, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a Low Back Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Finally, except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran asserts that a current low back disorder is related either to service, or to a service-connected disability.  Specifically, he has asserted that as a firefighter during service, he "experienced a beating during the ride inside a moving truck, trying to get dressed while an air tank is bouncing and shaping [sic] [his] lower back," while in rout responding to aircraft crashes.  See September 2014 statement in support of claim.  The Veteran also has reported lumbar spine symptoms as a result of carrying heavy "gear, fire hoses, extraction equipment, emergency supplies, etc."  The Veteran's primary contention, however, has been that an augmented gait resulting from a service-connected knee disability caused or worsened his back disorder.  Of particular relevance given the Veteran's contention, is that currently service-connected disabilities include degenerative joint disease of both knees and the right hip, limitation of flexion of the thigh, impairment of the thigh, hearing loss, and tinnitus.  Finally, the Veteran speculates that the condition may be the result of drinking contaminated drinking water when serving at Camp Lejeune.  

As an initial matter, the Board notes that the Veteran's primary in-service specialty was "firefighting & rescue," which he participated in for nearly six full years.  To the extent that it may reasonably be expected that such a position would require lifting, moving, and using heavy equipment, as well as donning protective gear while on the way to respond to an emergency, the Board finds the Veteran's statements regarding his service credible.

Service treatment records, which appear to be complete, do not show any complaints or treatment referable to musculoskeletal low back symptoms, and the Veteran has since indicated that low back symptomatology did not have its onset until many years after service.

Post-service records confirm that the Veteran has a current low back diagnosis, and record that he has undergone lumbar facet joint injections to help manage pain.  The first post-service treatment record regarding the low back was in 2001.  Specifically, imaging in April and May 2001 following a two month history of low back pain revealed "mild disc herniation" at the L4-5 and L5-S1 levels without other significant abnormalities of the spine.  The Veteran also had radiculopathy corresponding to the level of the spine.

On VA examination in October 2009, x-ray imaging of the spine was compared with imaging from July 1994, and showed mild degenerative changes posteriorly at the L5-S1 level in addition to vascular calcifications.  An April 2010 letter from a VA healthcare provider indicated that the Veteran had been under care and treatment for lumbar spondylosis, without evidence of radiculopathy, since October 2009.  The healthcare provider also commented that the Veteran's job description included working in "tiring and/or uncomfortable positions for long periods.  The job description requires frequent bending, reaching, stretching, climbing, and crouching," in addition to lifting up to 50 pounds of weight.

In July 2010, the Veteran reported to a private physician that pain in the back had been ongoing for about a year and a half.  He denied any specific injury to the back which may have led to the pain, and indicated that symptoms were reduced by lying on his back.

Based on the foregoing, the Board finds that the Veteran did not have an in-service onset of a low back disorder.  Rather, the current low back disorder had its onset in 2009 - 20 years after separation from service.  With regard to the 2001 radiographic findings of a mild disc herniation, this appears to have been a transient disorder as, by the Veteran's own endorsement, his current low back pain did not begin until October 2009.

A June 2010 opinion from a VA physician commented that the Veteran's occupation as a heavy diesel mechanic "could have contributed to his musculoskeletal complaints" to include his "chronic mechanical low back pain."  This opinion was offered without any underlying rational, or a description of the evidence reviewed before arriving at this conclusion.  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Accordingly, the Board finds the foregoing opinion to be of no probative value in determining the etiology of the claimed low back disorder.

Of far greater probative value in this case, is the October 2010 VA examination report which confirmed that x-ray imaging had revealed minimal to mild discogenic degenerative changes.  After reviewing the entire claims file, the examiner concluded that the Veteran's low back disorder was not related to his service-connected left knee disorder - which was the only knee with a service-connected disability at the time of the examination.  The examiner noted that the Veteran's only in-service complaint related to the low back was determined to have been genitourinary in origin, and that he his current low back complaints did not begin until 2009, 21 years after his service-connected left knee injury.  Degenerative disc disease is "very common by age 40," and thus the occurrence of the disorder "cannot be considered a premature onset" in the Veteran's case.  With regard to the correlation between degenerative disc disease of the lumbar spine and service-connected degenerative joint disease of the left knee, the examiner emphatically stated that there was "no reason to ascribe a spread of [degenerative joint disease] from the left knee to the spine as might occur if [the Veteran] had and a systemic inflammatory process such as ankylosing spondylitis," as these were entirely separate and distinct disease processes.

In July 2014, following a review of the claims file, an orthopedic surgeon opined that the Veteran's low back disorder was not related to service or his service-connected knee disabilities.  Rather, it was noted that it was "well documented in orthopedic and neurosurgical literature that the degenerative disc process can be accelerated by up to 40 [percent] by being overweight . . . or by cigarette smoking."  He went on to opine that the Veteran's "disseminated disc degeneration is the result of his inherited physiological makeup, accelerated somewhat by his personal circumstances."  With regard directly to the question of any causal or aggravating relationship between service-connected disabilities of the bilateral knees, right hip or right thigh, the orthopedic surgeon responded that while gait abnormalities may result in back pain, gait abnormalities do not cause an acceleration of the degenerative process.  He concluded that the current low back disorder "is a process separate and apart from [the Veteran's] service connected issues and is unlikely to be related."

The Veteran has submitted a number of articles and research reports including an October 2005 internet article indicating that "[t]here is no question that a chronic long term gait alteration will lead to spinal problems and pain."  A March 2004 paper entitled "Limping and Back Pain," identified different types of limps and concluded that "limping can, in some specific instances, cause back pain and aggravate pre-existing back pain."  The record confirms that the Veteran has an altered gait, to include an October 2009 record of VA treatment documenting the use of a cane and brace, and the presence of a "very asymmetric" gait.  

The Board has considered the medical literature submitted by the Veteran, but finds that it is without probative value.  The subject of such literature is sufficiently similar to the issue on appeal, however, generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  A medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks, 12 Vet. App. at 316-17.  Here, no such medical opinion has been associated with the record, and in fact the July 2014 orthopedic surgeon discussed the specific rational for why the submitted treatise information was not applicable to the Veteran's case.  As a result, the submitted materials carry no probative weight for the purposes of establishing a nexus between the Veteran's low back disorder and service, or a service-connected disability.

The Veteran is competent to report on symptoms which are capable of lay observation such as the onset of low back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the attribution of a specific low back pathology to service, or to a service-connected disability, is well beyond the scope of his lay competence.  Accordingly, while the Board has considered the Veteran's statements to that effect, as they are not competent, they do not serve to establish the necessary nexus element and are not probative in substantiating the Veteran's claim.

In total, other than the Veteran's non-competent statements, the Board has not been presented with any probative evidence of a connected between a current low back disorder and either service or a service-connected disability.  There is no probative evidence to suggest that the low back condition is related to contaminated drinking water at Camp Lejeune.  Rather, the weight of the evidence indicates that the Veteran's low back disorder is related entirely to post-service and non-service connected circumstances.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in November 2009, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examination in October 2010, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Furthermore, in April 2014 the Board sought an outside medical opinion regarding the etiology of the claimed low back disorder, and in July 2014 such an opinion was provided by a private orthopedic surgeon who reviewed the Veteran's claims file prior to reaching his well reasoned conclusions.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


